Appeal by defendant from a judgment of the Supreme Court, Queens County (Brennan, J.), rendered July 12, 1983, convicting him of criminal sale of a controlled substance in the fourth degree, upon a plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf People v Gonzalez, 47 NY2d 606). Mangano, J. P., Rubin, Lawrence and Eiber, JJ., concur.